Citation Nr: 0809692	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-38 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart condition 
claimed as secondary to service-connected diabetes mellitus, 
Type II.

2.  Entitlement to service connection for a bilateral eye 
condition claimed as secondary to service-connected diabetes 
mellitus, Type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in St. Paul, Minnesota, which, in pertinent part, denied 
service connection claims for heart and eye disabilities.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a heart 
disability apart from hypertension.

2.  On May 28, 2003, the veteran was informed that the claim 
of service connection for a bilateral eye condition was 
denied.  The veteran was advised of his appellate rights.

3.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on 
September 17, 2004.  

4.  The first communication from the veteran or his 
representative addressing the claim of service connection for 
a bilateral eye condition was received in July 2005.


CONCLUSIONS OF LAW

1.  A heart condition, other than hypertension, was not 
incurred in or as a result of the veteran's active duty 
service and it is not proximately due to or the result of a 
service-connected disability, to include diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).

2.  The veteran's substantive appeal to the May 2003 rating 
decision which denied service connection for a bilateral eye 
condition, was not timely filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.304, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's heart condition claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The December 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a January 2005 medical examination 
to obtain an opinion as to whether the veteran had a heart 
condition, other than hypertension.  Further examination or 
opinion is not needed on the heart condition claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The veteran contends that he has a heart condition, other 
than hypertension, as a result of his diabetes mellitus.  The 
Board notes that the veteran is already service connected for 
both hypertension and diabetes mellitus.  For the reasons 
that follow, the Board concludes that service connection for 
a heart condition other than hypertension, to include as 
secondary to service connected diabetes mellitus, is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and a cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

All of the bases of service connection, direct, secondary and 
presumptive, require the presence of a current disability.  
On review of the evidence of record, the Board finds that the 
veteran does not have a current heart disability, other than 
hypertension.

The veteran has submitted his treatment records from the 
Family Medical Center in Little Falls, Minnesota.  The 
veteran has sought treatment from the Center for several 
years.  The veteran was diagnosed with diabetes mellitus and 
hypertension and the records track his progress.  

The veteran had a November 2000 ECG which was normal.  There 
is no indication of a cardiac disability, apart from 
hypertension.

The veteran was seen for a heat related illness in July 2002 
and received an electrocardiogram.  The test showed an 
incomplete right bundle branch block and questionable 
rotation versus myocardial infarction.  The July 2002 
treatment note documenting this incident states that the 
veteran was experiencing "absolutely no symptoms" except 
for the day that he had heat exposure.  The right bundle 
branch is an offshoot of the Bundle of His, which controls 
contraction of the right atrium and ventricle and, hence, 
cardiac function.  See Dorland's Illustrated Medical 
Dictionary 260 (30th ed. 2003).  

The veteran underwent a stress echo test in August 2002, 
which showed a mild concentric left ventricular hypertrophy 
with overall normal left ventricular systolic function and 
trace tricuspid regurgitation with normal right sided 
pressure estimated.  The trace tricuspid regurgitation was 
the only abnormal result on the right side of the veteran's 
heart.  The bundle branch block was not demonstrated.  

The veteran received a VA cardiac examination for his 
hypertension in May 2004.  The assessment did not find a 
heart disability beyond hypertension.  Chest x-rays showed 
some increased heart size.  An ECG showed a septal infarct of 
unknown age.  A follow up ECG in June 2004 showed a normal 
sinus rhythm.

The veteran was seen for a January 2005 VA examination to 
assess his left ventricular function.  The examination 
results showed mild dilation of the left atrium.  The 
cardiologist noted that the left ventricle was normal in size 
and function with normal wall motion.  

Without a current disability, service connection is not 
warranted.  See 38 C.F.R. § 3.303.  The veteran's claims file 
reflects a series of heart problems, which appear to be 
transient in nature.  There is one instance of a right bundle 
branch block, which does not reoccur.  The veteran has ECG 
findings of a septal infarct, which is not replicated.  The 
veteran has cardiomegaly in the form of left ventricle 
hypertrophy, which, besides not having an impact on cardiac 
function, also disappears.  In the absence of a chronic heart 
disability, the Board finds that the veteran does not have a 
currently diagnosed cardiac disability other than 
hypertension.  Accordingly, the Board concludes that service 
connection is not warranted.  See Hickson, Allen, 38 C.F.R. 
§§ 3.307, 3.309, all supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's heart condition claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




III. Perfection of Appeal

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well- 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely substantive appeal.  As noted above, appellate review 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished by the RO.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at 
his or her most recent address of record, with a copy 
provided to the claimant's representative.  38 C.F.R. § 
19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304. Except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within 
one year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a supplemental statement of the case, 
then the time to submit a substantive appeal shall end not 
sooner than 60 days after such supplemental statement of the 
case is mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the one-year appeal period.  
38 C.F.R. § 20.302(b)(2).

In a May 2003 rating decision, the RO denied service 
connection for a bilateral eye condition.  In a May 2003 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  In April 2004, the veteran 
submitted his Notice of Disagreement with the May 2003 rating 
decision.  The RO issued an SOC on September 17, 2004 
referencing this issue.

The veteran submitted a VA Form 9 in November 2004 and again 
in December 2004.  The veteran specified that he wanted to 
appeal only the issues listed on the form and listed on the 
heart condition claim discussed above.  There was no mention 
of the issue of a bilateral eye condition until July 2005 
when the veteran's representative submitted a VA Form 646, 
arguing both the heart and eye claims.

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board within sixty days 
following notice of the SOC, November 16, 2004 as such date 
would have been later than the alternative deadline of one- 
year following notice of the May 2003 RO denial.  He did not 
do so.  The November 2004 VA Form 9 received by the RO in was 
timely, but explicitly restricted to the heart claim.  The 
December 2004 VA Form 9 was also restricted to the heart 
condition.  There was no communication from the veteran or 
his representative regarding the eye claim within the sixty 
day period.

The Board notified the veteran and the representative in a 
December 2007 letter that his substantive appeal was 
untimely, and provided the pertinent laws and regulations to 
them at that time.  The Board notified the veteran and his 
representative that they had 60 days to request a hearing or 
to submit evidence and argument concerning the timeliness of 
his substantive appeal.  Therefore, the veteran has been 
accorded all due process.  

The veteran did not respond to the December 2007 letter.  The 
record does not contain any statement by the veteran or his 
representative alleging any error of law or fact regarding 
the issue of service connection for a bilateral eye condition 
following the issuance of the SOC dated September 2004 until 
the Form 646 was received in July 2005.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302(b).  The Board further notes that 
there are no communications prior to or following the 
expiration of the appeal period which could be construed as a 
request for extension of time to file a substantive appeal.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Neither 
the veteran nor his representative have indicated that his 
failure to timely file a substantive appeal was due to good 
cause.

The veteran was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected on the denial of service connection for a 
bilateral eye condition, and the Board is without 
jurisdiction to adjudicate the claim.  He can refile this 
claim at any time based on the submission of new and material 
evidence.








(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a heart condition 
claimed as secondary to service-connected diabetes mellitus, 
Type II, is denied.

A timely substantive appeal was not received as to the May 
2003 rating decision which denied service connection for a 
bilateral eye condition; therefore, the appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


